       Case 2:20-cv-02042-CLM Document 8 Filed 03/19/21 Page 1 of 1            FILED
                                                                      2021 Mar-19 PM 11:53
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA


             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

JOHN DORSEY,                      )
                                  )
     Plaintiff,                   )
                                  )     CASE NO.: 2:20-cv-2042-CLM
v.                                )
                                  )     ORAL ARGUMENT
JOE PIPER, INC.,                  )     REQUESTED
                                  )
     Defendant.                   )

PLAINTIFF’S RESPONSE IN OPPOSITION TO DEFENDANT’S MOTION
  PURSUANT TO RULE 12 AND INCORPORATED MEMORANDUM
